           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION
SCF RC Funding I, LLC, a Delaware limited )
liability company,
                                          )
                   Plaintiff,             )
                                          )
             vs.
                                          )
                                            Case No.
AFG MBS, LLC, a Georgia limited liability )
company,                                  )
                   Defendant.             )
                                          )
                                          )

                                     COMPLAINT

         Plaintiff SCF RC Funding I, LLC, by and through its attorneys, and for its

Complaint against Defendant AFG MBS, LLC hereby alleges as follows:

                                       PARTIES

         1.       SCF RC Funding I, LLC is a Delaware limited liability company with

its principal place of business in Princeton, New Jersey. Plaintiff consists of its sole

member, Essential Properties, L.P., a Delaware limited partnership. The following

are the partners of Essential Properties, L.P.: Essential Properties OP G.P., LLC;

Essential Properties Realty Trust, Inc.; Chama Punlertpathanakon, a citizen of New

Jersey; Peter Mavoides, a citizen of New Jersey; and David Fate, a citizen of Texas.

Essential Properties OP G.P., LLC consists of its sole member Essential Properties




DMWEST #41425302 v3
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 2 of 10




Realty Trust, Inc. Essential Properties Realty Trust, Inc. is a Maryland corporation

with its principal place of business in Maryland.

         2.       Defendant AFG MBS, LLC, is a Wisconsin limited liability company.

On information and belief, all of AFG MBS, LLC’s members are citizens of Georgia.

                             JURISDICTION AND VENUE

         3.       This Court has subject matter jurisdiction over the parties and claims

pursuant to 28 U.S.C. § 1332, as the parties are citizens of different states and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

         4.       This Court has personal jurisdiction over Defendant because the

Defendant is a citizen of the State of Georgia, and upon information and belief, the

Defendant’s principal place of business is in the State of Georgia.

         5.       Venue is proper in this Court because Defendant resides within the

State of Georgia, and two of the seven leased premises related to this dispute are

located in the State of Georgia.

                               GENERAL ALLEGATIONS

         A.       The Amended Master Lease

         6.       On or about December 13, 2019, SCF RC Funding I, LLC (“Lessor”),

and AFG MSB, LLC (“Lessee”), entered into that certain Amended and Restated

Lease Agreement (the “Master Lease”) for the properties located at 907 Providence

DMWEST #41425302 v3
                                              2
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 3 of 10




Blvd., Clarkesville, TN (“Clarksville Property”); 6130 Western Ave., Knoxville, TN

(“Knoxville Property”); 445 Forrest Parkway, Forest Park, GA (“Forest Park

Property”); 2100 S. Pine Ave., Ocala, FL (“Ocala Property”); 6601 Old Cheney

Hwy, Orlando, FL (“Orlando Property”); 5653 Mt. Moriah Road, Memphis, TN

(“Memphis Property”); 3440 South Cobb Drive, Smyrna, GA (“Smyrna Property”);

505 North 17-92 Highway, Longwood, FL (“Longwood Property”); and 1560

Highway 85 N, Fayetteville, GA (“Fayetteville Property”, together with the

Clarksville Property; the Knoxville Property; the Forest Park Property; the Ocala

Property; the Orlando Property; the Longwood Property; and the Fayetteville

Property, the “Properties”).

         7.       On or about December 13, 2019, the Lessor and the Lessee entered into

that certain First Amendment to Amended and Restated Master Lease Agreement

(the “First Amendment”) whereby the parties agreed to remove the Smyrna Property

from the Master Lease.

         8.       On or about July 17, 2020, the Lessor and the Lessee entered into that

certain Second Amendment to Amended and Restated Master Lease Agreement (the

“Second Amendment”, together with the Master Lease and the First Amendment,

the “Amended Master Lease”) whereby the parties agreed to remove the Memphis

Property from the Master Lease.

DMWEST #41425302 v3
                                              3
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 4 of 10




         B.       The Amended Master Lease Provisions

         9.       Pursuant to the Amended Master Lease, Lessee agreed to, among other

things, pay an annual minimum rent for the remaining leased Properties in the

amount of Six Hundred Sixty-Five Thousand and 22/100 Dollars ($665,000.22)

beginning in August 2020.

         10.      The Amended Master Lease also provides that that minimum rent

would increase on the first day of each subsequent August to an amount equal to

101.4% of the preceding year’s minimum rent.

         11.      The Lessee agreed to pay the minimum rent in twelve (12) equal

payments, in advance of the first day of each month.

         12.      Pursuant to the Amended Master Lease, the Lessee is also responsible

for paying certain Additional Rent, as defined by the Amended Master Lease.

         13.      The Lessee agreed that, in the event it failed to pay Rent due under the

Amended Master Lease, it would pay a default interest rate equal to the higher of

fifteen percent (15) or five percent (5%) in excess of the annual interest rate as

published in the Wall Street Journal in the column entitled “Money Rate.”

         14.      Under the Amended Master Lease, the parties agreed that a failure by

the Lessee to make any payment on the due date, regardless of the reason for such

failure, is an Event of Default.

DMWEST #41425302 v3
                                              4
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 5 of 10




         15.      The Amended Master Lease further provides that upon the occurrence

of an Event of Default, the Lessor shall have the right, at its sole option, then or at

any time thereafter, to terminate the lease, whereupon the Lessee’s right to

possession of the Properties shall cease and the Amended Master Lease, except as

to Lessee’s liabilities, shall be terminated.

         16.      Further, the Lessee agreed that an Event of Default, the Lessor can

recover all Rent due and owing and scheduled to become due and owing under this

Amended Master Lease both before and after the date of such breach for the entire

term, discounted to present value at a discount rate of seven percent (7%), less

mitigation.

         C.       The Default

         17.      Lessee has failed to pay Lessor certain amounts due under the Amended

Master Lease.

         18.      Pursuant to the Amended Master Lease, Lessee’s failure to pay rent

constitutes an Event of Default.

         19.      Lessor provided notice to the Lessee and the Guarantors (as defined

below) of the Event of Default occurring and existing under the Amended Master

Lease on December 2, 2020.




DMWEST #41425302 v3
                                             5
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 6 of 10




         20.      On or about January 1, 2021, Lessor terminated the Amended Master

Lease, whereby the Lessee’s right to possession ceased.

         21.      Pursuant to the certain Amended Master Lease, Lessor’s termination of

the Amended Master Lease did not terminate the Lessee’s liabilities under the lease.

         22.      As of the date of this filing, $392,191.20, consisting of unpaid rent and

taxes, is currently due and owing by Lessee to Lessor under the terms of the

Amended Master Lease.

         23.      There is a total of $9,762,876.51 due under the Master Lease

Agreement. Pursuant to the Master Lease Agreement, the Lessor agreed to discount

the present value of the amounts owed under the Master Lease Agreement by seven

percent (7%). Therefore, the Lessee is liable for $9,079,475.15 under the Amended

Master Lease, not including interest or attorneys’ fees and costs.

                               FIRST CAUSE OF ACTION

                                    (Breach of Contract)

         24.      Plaintiff incorporates all prior allegations of the Complaint as if fully

set forth herein.

         25.      Lessee and Lessor are parties to a valid, enforceable contract—the

Amended Master Lease.




DMWEST #41425302 v3
                                               6
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 7 of 10




         26.      The Amended Master Lease provides that Lessor will provide

commercial property to be leased to Lessee in exchange for rental and monetary

obligations Lessee would pay to Lessor, along with other obligations under the

Amended Master Lease.

         27.      Lessee failed to pay Rent (as that term is defined in the Amended

Master Lease).

         28.      Lessee’s failure to pay Rent constitutes an Event of Default under the

Amended Master Lease.

         29.      As a reasonable and foreseeable consequence of Lessee’s breach of the

Amended Master Lease, Lessor has suffered damages in an amount to be proved at

trial, but in no event less than $9,079,475.15, plus an interest rate of at least 15%,

and reasonable attorneys’ fees and costs incurred by Lessor in the enforcement of its

rights under the Amended Master Lease pursuant to the Amended Master Lease.

                              SECOND CAUSE OF ACTION

                      (Breach of the Duty of Good Faith and Fair Dealing)

         30.      Plaintiff incorporates all prior allegations of the Complaint as if fully

set forth herein.

         31.      The Amended Master Lease is a valid contract to which Lessor and

Lessee are parties.

DMWEST #41425302 v3
                                               7
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 8 of 10




         32.      The Amended Master Lease is governed by the laws of the “State”.

         33.      The Amended Master Lease defines “State” as the state in which a

given Property is located.

         34.      The Properties are located in Florida, Georgia, and Tennessee.

         35.      Florida law implies a duty of good faith and fair dealing into all

contracts, including the Amended Master Lease.

         36.      Georgia law implies a duty of good faith and fair dealing into all

contracts, including the Amended Master Lease.

         37.      Tennessee law implies a duty of good faith and fair dealing into all

contracts, including the Amended Master Lease.

         38.      Pursuant to the Amended Master Lease, Lessee owes a duty of good

faith and fair dealing to Lessor.

         39.      This duty requires Lessee to refrain from doing anything that prevents

any other party to the Amended Master Lease from receiving the benefits of the

contract.

         40.      By the acts set forth herein, including, but not limited to, Lessee’s

failure to pay Rent (as that term is defined in the Amended Master Lease) to Lessor,

Lessee and has breached its duty of good faith and fair dealing.




DMWEST #41425302 v3
                                              8
           Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 9 of 10




         41.      As a direct and proximate result of Lessee’s breach of the duty of good

faith and fair dealing, Lessor sustained damages in an amount to be proved at trial,

but in no even less than $9,079,475.15.

         42.      As this cause of action arises out of the Amended Master Lease, Lessor

is entitled to, and Lessee is liable for, reasonable attorneys’ fees pursuant to the

contract.

                               ATTORNEYS’ FEES AND COSTS

         43.      Plaintiff is entitled to attorneys’ fees and costs expended in enforcing

its rights and in prosecuting this action, pursuant to the Amended Master Lease.

                                  CONDITIONS PRECEDENT

         44.      All conditions precedent have been performed, satisfied, have occurred

or have been waived.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff SCF RC Funding I, LLC, requests that judgment be

entered as follows:

         A.       Finding that Defendant AFG MBS, LLC is in breach of the Amended

                  Master Lease;

         B.       Alternatively, finding that Defendant AFG MBS, LLC is in breach of

                  the covenant of good faith and fair dealing;

DMWEST #41425302 v3
                                              9
          Case 1:21-cv-01513-MHC Document 1 Filed 04/15/21 Page 10 of 10




         C.       For an award of all damages Plaintiff has incurred as a result of

                  Defendant AFG MBS, LLC’s breach of the Amended Master Lease;

         D.       Alternatively, for an award of all damages Plaintiff has incurred as a

                  result of Defendant’s breach of its duty of good faith and fair dealing;

         E.       That judgment be entered in favor of Plaintiff for no less than

                  $9,079,475.15 plus pre and post-judgment interest;

         F.       That the Court grant Plaintiff its reasonable attorneys’ fees and costs

                  pursuant to the Amended Master Lease;

         G.       For any other relief the Court deems appropriate.


 Submitted this 15th day of April, 2021.

                                                   By: /s/ Christine R. Emello
                                                      Christine R. Emello
                                                      GA Bar No. 151598
                                                      Ballard Spahr LLP
                                                      999 Peachtree Street, NE
                                                      Suite 1600
                                                      Atlanta, GA 30309
                                                      Telephone: 678-420-9379
                                                      Facsimile: 678-420-9301
                                                      emelloc@ballardspahr.com

                                                      Attorney for Plaintiff SCF RC
                                                      Funding I, LLC.




DMWEST #41425302 v3
                                              10
